


110 HR 3611 IH: Bringing Success to Scale

U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3611
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2007
			Ms. Shea-Porter (for
			 herself and Mr. Hodes) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To establish the Bringing Success to Scale program in the
		  Department of Education.
	
	
		1.Short titleThis Act may be cited as the
			 Bringing Success to Scale
			 Act.
		2.Bringing Success
			 to Scale program
			(a)Academic
			 achievement awards programThe Secretary is authorized to
			 establish a Bringing Success to Scale program for making academic achievement
			 awards that recognize local educational agencies and schools that meet the
			 requirements described in subsection (b). The Bringing Success to Scale program
			 shall—
				(1)award grants that
			 designate and reward as Distinguished School Districts such local educational
			 agencies that have made the greatest gains in closing the achievement gap as
			 described in subsection (b)(1), in order that such local educational agencies
			 may serve as models for and provide support to other school districts;
				(2)award grants that
			 designate and reward—
					(A)as Distinguished Schools such schools that
			 meet the criteria described in subsection (b)(1); and
					(B)as Distinguished
			 School Support Organizations, school management or support organizations,
			 nonprofit organizations and human capital providers in order to allow them to
			 work in partnerships with the private sector and philanthropic community in
			 order to—
						(i)ensure their
			 sustainability and growth;
						(ii)sustain and
			 expand innovative programs that produce results; and
						(iii)identify and
			 document the best practices that can be shared with schools and local
			 educational agencies in communities across the country.
						(b)RequirementsTo
			 receive an award under subsection (a), a local educational agency or school
			 shall—
				(1)have significantly
			 closed the achievement gap between the groups of students described in section
			 1111(b)(2) of the Elementary and Secondary Education Act of 1965;
				(2)exceeded the
			 State’s Annual Measurable Objectives consistent with such section 1111(b)(2)
			 for two or more consecutive years;
				(3)have made
			 significant improvement on other meaningful data such as graduation rates and
			 increased recruitment and placement of high quality teachers and principals;
			 and
				(4)demonstrate that they have established
			 partnerships with the private sector, which may include philanthropic
			 organizations, and will provide matching funds in order to help bring results
			 to scale.
				(c)CriteriaThe
			 Secretary shall select, for awards under subsection (a), local educational
			 agencies and schools based on the following criteria:
				(1)Demonstrated
			 impact in realizing significant gains in student achievement.
				(2)Demonstrated
			 improvement in at least one of the following indicators:
					(A)Increased
			 graduation rates.
					(B)Increased
			 recruitment and placement of outstanding teachers and principals.
					(C)Increase in the
			 quality of professional development including facilitating use of formative
			 assessments and use of data to improve instruction and the implementation of
			 these practices into classrooms.
					(D)Increased parental
			 and community involvement.
					(3)Demonstrate a
			 clear strategy for taking the implications of their work to scale and a sound
			 organizational and growth plan to expand the impact of the organization or
			 program.
				(4)Demonstrate the
			 establishment of clear measures of success that will be used in the ongoing
			 evaluation and management of the program.l
				(d)Authorized
			 activitiesGrant funds provided under this section may be used to
			 carry out the following activities:
				(1)Expansion of
			 highly successful school management organizations.
				(2)Supporting the
			 growth of human capital organizations, which could include—
					(A)supporting teacher
			 training programs in order to expand the number of teachers they prepare or the
			 number of sites in which they place teachers; and
					(B)supporting
			 principal training programs in order to expand the number of principals they
			 prepare or the number of sites in which they place principals; including
					(C)expanding support
			 for residency based training models in order to host more residents through
			 funding more mentors.
					(3)Supporting the
			 replication of highly successful practices within local educational agencies,
			 which may include—
					(A)expanding teacher
			 recruitment, training and development strategies;
					(B)expanding
			 innovative teacher compensation strategies;
					(C)supporting
			 principals to become more effective leaders; and
					(D)supporting and
			 training teachers to be more effective grade level and school leaders and to be
			 more effective in identifying and meeting the specific needs of each
			 child.
					(4)Promoting more
			 effective parent and community involvement in schools, which could include
			 programs that systematically engage networks of parents to support student
			 learning.
				(5)Supporting the
			 building and dissemination of educational tools that improve student learning
			 and which could include—
					(A)high quality
			 assessment systems that teachers can use to modify instruction;
					(B)classroom
			 technology aids that help target the learning needs of individual students
			 based on past performance; and
					(C)supporting
			 technical assistance and training which improves: principals’ ability to manage
			 change, teachers’ ability to improve achievement, and district teams’ ability
			 to implement instructional reform at the school or network level.
					(6)Supporting
			 nonprofit organizations or local educational agencies working with networks of
			 schools with site-based decisionmaking authority, including supporting
			 guidance, technical assistance, and training for implementing a site-based
			 decisionmaking model and scaling up the best and proven practices from these
			 schools across a school network.
				(7)Supporting
			 educational support organizations that provide high quality before school,
			 after school, or in school academic, emotional, and behavioral supports that
			 may include—
					(A)high quality
			 exposure to arts, athletic, and service opportunities for students;
					(B)mentoring programs
			 that provide instructional and behavioral support; and
					(C)wrap-around
			 service programs that provide social, emotional, or behavioral support to
			 students and parents through school or community-based programming.
					3.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary.
		
